          Case 1:20-cv-05455-AKH Document 47 Filed 10/30/20 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------x
WELLS FARGO BANK, N.A.                                         :
                                                               : Civil Action No.: 1:20-cv-05455
                           Plaintiff,                          :
                                                               : Judge: The Honorable Alvin K. Hellerstein
                    -against-                                  :
                                                               : NOTICE OF INTERPLEADER
                                                               : MOTION
STARX MOTORS LLC, JEAN S. SMITH,                               :
BENJAMIN SCHRAGE, JACQUES A.                                   :
HORN, GENE T. OLIVER, MICHAEL A.                               :
CHAVEZ and JACQUELINE CHAVEZ                                   :
                                                               :
                           Defendants.                         :
---------------------------------------------------------------x


        PLEASE TAKE NOTICE that, upon the accompanying Declaration of Elizabeth C.

Viele, the memorandum of law, and all prior proceedings, pleadings, and filings in this action,

Plaintiff Wells Fargo Bank, N.A. (“Wells Fargo”) will move before the Honorable Alvin K.

Hellerstein, United States District Judge, Room 1050, United States Courthouse, 500 Pearl Street,

New York, New York 10007, at such date as the Court determines, for an Order permitting Wells

Fargo to deposit into the Registry of this Court the Restrained Proceeds (as defined in the

Complaint) that are subject of its Complaint for Interpleader, and dismissing and discharging Wells

Fargo from this action, along with an award of its reasonable attorneys’ fees and costs, to which it

is entitled to both contractually and as a matter of law.


Dated: October 30, 2020
       New York, New York
                                                                 /s/ Elizabeth C. Viele   .
                                                                 Elizabeth C. Viele, Esq.
                                                                 Fox Rothschild LLP
                                                                 101 Park Avenue, 17th Floor
                                                                 New York, NY 10178
                                                                 (212) 878-7900
                                                                 eviele@foxrothschild.com


115360397.v1
